Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cynthia Gayle Smith appeals the district court’s orders denying her motion to amend her civil complaint, dismissing the complaint, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Purnell, No. 1:11-cv-00922-JCC-IDD, 2011 WL 6140868 (E.D. Va. Dec. 9, 2011) & 2012 WL 948411 (Mar. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.